           Case 1:18-cv-09433-LGS Document 95 Filed 05/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 PEN AMERICAN CENTER, INC.,                                   :
                                            Plaintiff,        :   18 Civ. 9433 (LGS)
                                                              :
                            -against-                         :        ORDER
                                                              :
 DONALD J. TRUMP, in his official capacity as :
 President of the United States,                              :
                                            Defendant.        :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on May 18, 2020, Defendant filed a letter proposing a motion for

certification for interlocutory appeal and to stay discovery (Dkt. No. 89);

        WHEREAS, on May 26, 2020, Plaintiff filed a letter response (Dkt. No. 93). It is hereby

        ORDERED that Defendant is granted leave to file the motion for certification for

interlocutory appeal and to stay discovery, according to the following schedule: (1) the motion,

and accompanying memorandum of law, not to exceed ten pages, are due June 11, 2020; (2)

Plaintiff shall file an opposing memorandum of law, not to exceed ten pages, by June 25, 2020;

and (3) Defendant shall file a reply, not to exceed five pages, by July 2, 2020. Except as

provided in this Order, the parties shall follow the Court’s Individual Rules concerning motions,

including on exhibits and courtesy copies. It is further

        ORDERED that a telephonic oral argument is scheduled for July 9, 2020, at 10:50 a.m.

The conference will occur on the following conference call line: Dial-in 888-363-4749, Access

code 558-3333. The time of the conference is approximate, but the parties shall be ready to

proceed by that time. It is further

        ORDERED that the parties are encouraged to continue negotiations on whether the
          Case 1:18-cv-09433-LGS Document 95 Filed 05/27/20 Page 2 of 2



claims may be resolved on cross-motions for summary judgment on stipulated facts, or through a

negotiated settlement based on stipulated facts. It is further

       ORDERED that the conference scheduled for May 28, 2020, at 10:30 a.m. is canceled.

       The Clerk of Court is respectfully directed to close Docket No. 89.


Dated: May 27, 2020
       New York, New York




                                                  2
